Putnam J.
delivered the opinion of the Court. It appears that Edgarton, Whitcomb & Co. were the owners of the paper mill, that Howe (who is summoned as the trustee) was the lessee at will, and that he employed Butler, the principal, and the other laborers, who were to be paid by his orders upon Edgarton, Whitcomb & Co. This contract was made in 1829, and had been in operation until this suit.
And we do not perceive any thing in it, which is fraudulent. There is no suggestion that this arrangement was resorted to with a view to delay or defeat the claims of creditors, as was the contrivance in Hooper v. Hills et Tr. 9 Pick. 435.
The laborers were to be paid in this manner, as well for their own accommodation as for the benefit of the owners of the paper mill. For the latter received some advantage from the sale of their goods, and the former received some advantage from supplies to be furnished for their work, as might be necessary. If the laborers could live without taking up goods from Edgarton, Whitcomb & Co., they were entitled to receive money from them, in virtue of their agreement with *552Howe to accept his orders. So there is nothing oppressive uPon the laborers. If however it might be necessary for them to receive goods on account, as the work went on, there was a credit established, which might be very convenient for them.
If, when the wages should become due, Howe should refuse to draw his order according to his agreement, they would have a remedy'against him immediately, for the breach of the con tract. And if Edgarton, Whitcomb & Co. had not paid according to their agreement to accept, the laborer would 1 ave had a legal and immediate claim for the amount in cash.
But we think that the laborer could not have maintained an action for money for the wages, until there had been some default on the part of Howe, or Edgarton, Whitcomb- & Co,, in drawing or duly honoring the orders. If the principal defendant had demanded an order of Howe, and Howe had refused to give it, upon such refusal Howe would have been chargeable. Maine F. & M. Ins. Co. v. Weeks, 7 Mass. R 439.
We all think that a creditor of the laborer has no right t« interfere with this contract, and by this process to compe Howe to pay money instead of giving the order for the work

Trmtee discharged